The Supreme Court properly determined that the respondents were not required to utilize the Nassau County Assessment Roll as a basis for assessment in light of the absence of any resolution by the Board of Trustees of the Incorporated Village of Bellerose which required the utilization of that assessment roll (see, RPTL 1402 [1], [2]).
Moreover, the Supreme Court properly determined that the respondents were not required to prorate George P. Keyloun’s veteran’s exemption since the respondents never enacted any local law permitting such proration (see, RPTL 458 [5]; cf., Matter of Wright v Board of Assessors, 177 AD2d 741). Balletta, J. P., Rosenblatt, Thompson and Copertino, JJ., concur.